                                                                              Case 2:21-cv-02441-AB-GJS Document 9 Filed 06/02/21 Page 1 of 2 Page ID #:76




                                                                               1   RINA CARMEL (Bar No. 208311)
                                                                                    rc@amclaw.com
                                                                               2   DONALD W. McCORMICK (Bar No. 109584)
                                                                                    dwm@amclaw.com
                                                                               3   ANDERSON, McPHARLIN & CONNERS LLP
                                                                                   707 Wilshire Boulevard, Suite 4000
                                                                               4   Los Angeles, California 90017-3623
                                                                                   TELEPHONE: (213) 688-0080  FACSIMILE: (213) 622-7594
                                                                               5
                                                                                 Attorneys for Defendant GENERAL
                                                                               6 INSURANCE COMPANY OF AMERICA
                                                                               7
                                                                               8                          UNITED STATES DISTRICT COURT
                                                                               9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                              10
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11 ROBERT GENOVA, an individual; and                 Case No. 2:21-cv-02441 AB (GJSx)
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                 DORA GENOVA, an individual,
                                                                              12                                                   JOINT NOTICE OF AGREEMENT
                                                                                            Plaintiffs,                            TO SETTLE
                                                                              13
                                                                                     vs.
                                                    LAWYERS




                                                                              14
                                                                                 GENERAL INSURANCE COMPANY
                                                                              15 OF AMERICA; a corporation; and
                                                                                 DOES 1-30, inclusive,
                                                                              16
                                                                                            Defendants.
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

  2379558.1 05472-208                                                                                         JOINT NOTICE OF AGREEMENT TO SETTLE
                                                                              Case 2:21-cv-02441-AB-GJS Document 9 Filed 06/02/21 Page 2 of 2 Page ID #:77




                                                                               1 TO THIS HONORABLE COURT:
                                                                               2        PLEASE TAKE NOTICE that Plaintiffs Robert Genova and Dora Genova
                                                                               3 and Defendant General Insurance Company of America (collectively “Parties”) have
                                                                               4 reached an agreement to settle the instant action. The Parties request that the
                                                                               5 scheduling conference, set for June 4, 2021 [ECF 8], be taken off calendar. The
                                                                               6 Parties request forty-five days to finalize a written settlement agreement and file a
                                                                               7 dismissal.
                                                                               8
                                                                               9 DATED: June 2, 2021                  ANDERSON, McPHARLIN & CONNERS LLP
                                                                              10
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11                                      By: /s/ Rina Carmel
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12                                           Rina Carmel
                                                                                                                           Donald W. McCormick
                                                                              13                                      Attorneys for Defendant GENERAL
                                                    LAWYERS




                                                                              14                                      INSURANCE COMPANY OF AMERICA
                                                                              15
                                                                              16 DATED: June 2, 2021                  BENDEL LAW GROUP
                                                                              17
                                                                              18                                      By:         /s/ Jason R. Bendel
                                                                              19                                           Jason R. Bendel
                                                                                                                      Attorneys for Plaintiffs ROBERT GENOVA and
                                                                              20                                      DORA GENOVA
                                                                              21
                                                                              22                              Attestation of Concurrence
                                                                              23        I, Rina Carmel, as the ECF user and filer of this document, attest that
                                                                              24 concurrence in the filing of this document has been obtained from Jason R. Bendel.
                                                                              25
                                                                              26 Dated: June 2, 2021                     /s/ Rina Carmel
                                                                                                                         Rina Carmel
                                                                              27
                                                                              28

                                                                                                                             2
  2379558.1 05472-208                                                                                      JOINT NOTICE OF AGREEMENT TO SETTLE
